Beatty, C. J.
The rehearing is denied.
The sentence “all the land set apart as a homestead to Warner and wife, with other land, is included in the patent to Warner,” is stricken from the opinion.
As to the defense of the statute of limitations, which, it is claimed, is found in favor of defendants, in our *159opinion no adverse possession is found by the cdurt in the finding referred to. The case in this respect is similar to Packard v. Johnson, 57 Cal. 182, where it was held that adverse possession was not found, the court remarking as to the finding that “ while the facts found tended to prove adverse possession, yet the facts did not necessarily constitute adverse possession.”
It will be observed that the action was commenced against all the defendants, except the Merchants’ Exchange Bank of San Francisco, within five years after the patent was issued, and so was in time. The statute of limitations did not then run against such defendants. As to the bank, as stated above, there is no finding of adverse possession by it.